NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            12-JUN-2020
                                            09:27 AM




                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff-Appellee, v.
     FRANCIS A. GRANDINETTI, also known as ALBERT FERNANDEZ,
    also known as FRANK MYERS, also known as FRANK IRANDINE,
                       Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                     (CASE NO. 3PC930000141)


    ORDER DENYING MOTION FOR RECONSIDERATION OF MAY 20, 2020
   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
        (By: Ginoza, Chief Judge, Leonard and Chan, JJ.)
          Upon review of (1) this court's May 20, 2020 order
dismissing appeal for lack of appellate jurisdiction and
dismissing all pending motions as moot, (2) Defendant-Francis A.
Grandinetti's (Grandinetti) non-conforming May 27, 2020 motion
for reconsideration of the May 20, 2020 dismissal order pursuant
to Rule 40 of the Hawai#i Rules of Appellate Procedure (HRAP),
and (3) the record, it appears that we did not overlook or
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

misapprehend any points of law or fact when we entered the
May 20, 2020 dismissal order.
          Therefore, IT IS HEREBY ORDERED that Grandinetti's
May 27, 2020 HRAP Rule 40 motion for reconsideration of the
May 20, 2020 dismissal order is denied.
          DATED:   Honolulu, Hawai#i, June 12, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2